Case: 21-1962    Document: 75     Page: 1   Filed: 02/18/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   VAS REALTY, LLC,
                    Plaintiff-Appellant

                             v.

       UNITED STATES, CAPE MORAINE, LLC,
                Defendants-Appellees
               ______________________

                        2021-1962
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01417-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                Decided: February 18, 2022
                 ______________________

    ANUJ VOHRA, Crowell & Moring LLP, Washington, DC,
 argued for plaintiff-appellant. Also represented by
 ALEXANDRA BARBEE-GARRETT, CHRISTIAN CURRAN, MONICA
 ROSE STERLING.

     STEPHEN CARL TOSINI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee United States.
 Also represented by BRIAN M. BOYNTON, MARTIN F.
 HOCKEY, JR., DOUGLAS K. MICKLE; NANCY ELLEN
 OCONNELL, United States General Services Administra-
 tion, Boston, MA.
Case: 21-1962    Document: 75      Page: 2    Filed: 02/18/2022




 2                                       VAS REALTY, LLC   v. US



     STEVEN D. GORDON, Holland & Knight, LLP, Washing-
 ton, DC, argued for defendant-appellee Cape Moraine,
 LLC. Also represented by HILLARY FREUND, GORDON
 GRIFFIN, ROBERT MACKICHAN, JR.
                 ______________________

     Before NEWMAN, DYK, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
     VAS Realty, LLC appeals a decision by the U.S. Court
 of Federal Claims dismissing VAS’s bid protest for lack of
 standing on the ground that VAS failed to show it has a
 substantial chance of winning the lease at issue. If VAS’s
 protest proves successful, VAS would have an opportunity
 to participate in any new procurement. We have previ-
 ously held that under such circumstances, a protester has
 a substantial chance of winning the award for standing
 purposes. This precedent applies in this case. We there-
 fore hold that the Court of Federal Claims erred when it
 dismissed VAS’s protest for lack of standing. We reverse
 the Court of Federal Claims’ decision dismissing VAS’s pro-
 test for lack of standing and remand for further proceed-
 ings.
                         BACKGROUND
      Prior to 2017, VAS Realty, LLC (“VAS”) leased a facil-
 ity to the government that housed the Department of
 Homeland Security, Immigration and Customs Enforce-
 ment (“ICE”) in Warwick, Rhode Island. On September 18,
 2017, the General Services Administration (“GSA”) issued
 a request for lease proposals (“RLP”) for a facility to house
 ICE in Rhode Island. J.A. 10049. The lease term was ini-
 tially 10 years, 7 years firm. Id. The RLP required a
Case: 21-1962      Document: 75   Page: 3    Filed: 02/18/2022




 VAS REALTY, LLC   v. US                                   3



 building with 20,579 ABOA 1 square feet of usable office
 space. Id. The RLP also required 130 onsite parking
 spaces. Id. According to the RLP, GSA would award a con-
 tract to the lowest-priced, technically acceptable offer.
 J.A. 10061.
     On October 11, 2017, the due date for initial proposals,
 three entities submitted proposals: VAS, Raith Capital In-
 vestors, LLC (“Raith”), and a third offeror that later with-
 drew its proposal. J.A. 10565. VAS offered the same
 building that ICE was already occupying. In Section II of
 the RLP response form, VAS indicated that the building
 consisted of 26,087 ABOA square feet, 30,000 rentable
 square feet, and 130 parking spots. J.A. 10157. The build-
 ing therefore had 5,508 ABOA square feet beyond what the
 RLP required.
     On October 31, 2017, GSA sent VAS a deficiency letter.
 GSA indicated that the information VAS had provided in
 Section II with respect to ABOA square feet and rentable
 square feet (Boxes 9 and 10, respectively) was “incomplete
 [and] incorrect.” J.A. 10201. GSA asked VAS to revise its
 proposal by “[p]lac[ing] the maximum amount noted in
 RLP Para 1.02 (20,579 ABOA)” in Box 9, and to “correct the
 offered [rentable square feet] amount” in Box 10. Id. VAS
 submitted a revised proposal on November 7, 2017, that
 changed the office area’s ABOA square feet (Box 9) to
 20,579 and reduced the rentable square feet figure
 (Box 10). J.A. 10203–04, 10214. VAS explained that the
 extra space of 5,508 square feet would be rendered unmar-
 ketable so it was “still willing to allow Government use of
 the unmarketable space as it deems acceptable.”
 J.A. 10205.



    1    “ABOA” refers to American National Standards In-
 stitute/Building Owners and Managers Association
 (“ANSI/BOMA”) Office Area.
Case: 21-1962    Document: 75      Page: 4    Filed: 02/18/2022




 4                                       VAS REALTY, LLC   v. US



      On November 21, 2017, GSA asked VAS and Raith to
 submit final proposal revisions by December 1, 2017.
 J.A. 10565. However, on the due date, GSA notified both
 offerors that it was canceling the request for final proposal
 revisions, pausing negotiations, and revising the RLP re-
 quirements. Id. Ten days later, the GSA Contracting Of-
 ficer, Mark Shinto, toured VAS’s offered property. J.A. 50.
 Mr. Shinto allegedly suggested to VAS that it could include
 the 5,508 ABOA square feet of unmarketable office space
 in its proposal. Id.; J.A. 10275.
     GSA issued an amendment to the RLP on February 18,
 2018, that modified the lease term to 15 years, 10 years
 firm. J.A. 10028, 10565. GSA reopened the competition
 and requested new final proposals due March 9, 2018.
 J.A. 10273, 10565. VAS submitted its final proposal on the
 due date. 2 J.A. 10275. VAS explained that “[a]t the sug-
 gestion of the Contracting Officer made during a meeting
 held on 11 December 2017[,] we have added the cost (shell
 rate) for 5,508 ABOA square feet of unmarketable space to
 the proposed rental rate and a 5[-]year option.” Id. Later
 that month, Mr. Shinto informed Cape Moraine, LLC that
 VAS was the only bidder in the procurement and invited
 Cape Moraine to submit a proposal even though the March
 9, 2018 proposal submission deadline had passed.
 J.A. 12132. Cape Moraine accepted Mr. Shinto’s invitation
 and submitted a proposal on April 20, 2018.
     On July 9, 2018, GSA again amended the RLP to re-
 duce the number of parking spots required and requested
 new final proposals. J.A. 10030. That same date, Mr.
 Shinto sent a deficiency letter to VAS. J.A. 10362–63. The
 letter stated that VAS’s current offer was outside of the
 competitive negotiation range and asked VAS to revise its
 offer to a more competitive one. J.A. 10362. The letter did


     2  On this same date, Raith notified GSA that it was
 withdrawing its bid. J.A. 10565–66.
Case: 21-1962      Document: 75   Page: 5   Filed: 02/18/2022




 VAS REALTY, LLC   v. US                                  5



 not, however, specifically mention the 5,508 ABOA square
 feet as a problem that needed correction. See id.
     VAS submitted a revised proposal on July 17, 2018,
 which continued to include the unmarketable space of
 5,508 ABOA square feet. J.A. 10367. The cover letter to
 VAS’s revised proposal stated that “annual fees for the
 sally port, outside storage, and the ABOA rate for any
 space that is deemed unmarketable have been noted” and
 that “these fees and unmarketable rate have not been in-
 corporated into the shell rate in Section II, Boxes 16d and
 16e.” J.A. 10364. Boxes 16d and 16e, respectively, corre-
 sponded to annual rent per rentable square foot and to an-
 nual rent per ABOA square foot. J.A. 10214.
     On August 16, 2018, GSA issued a memorandum
 awarding the contract to Cape Moraine based on its deter-
 mination that Cape Moraine had submitted the lowest-
 priced, technically acceptable offer. J.A. 10510–12. GSA
 further explained that the VAS proposal’s “Present Value
 Rate” of $44.40 per ABOA square foot was outside the com-
 petition range. J.A. 10507. In October 2018, Cape Moraine
 and GSA signed a lease to house ICE at Cape Moraine’s
 offered property. Shortly thereafter, GSA notified VAS
 that its proposal had been unsuccessful, and that GSA had
 awarded the contract to Cape Moraine. J.A. 10514.
     VAS then submitted a request for post-award debrief-
 ing. J.A. 10516. By November 26, 2018, GSA had not pro-
 vided VAS with a debriefing, and so VAS filed a pro se
 protest with the U.S. Government Accountability Office
 (“GAO”). A month later, GAO dismissed VAS’s protest
 without reaching the merits.
     Over a year later, on March 19, 2020, the GSA Office of
 the Inspector General (“OIG”) issued a report on the pro-
 curement. J.A. 10564. The report stated that it had re-
 ceived, via its hotline, a complaint about the procurement.
 Id. The report stated that the OIG had found that the pro-
 curement was “significantly flawed, resulting in an
Case: 21-1962    Document: 75     Page: 6    Filed: 02/18/2022




 6                                      VAS REALTY, LLC   v. US



 improper lease award.” Id. Specifically, the OIG stated
 that GSA accepted a late proposal from Cape Moraine; used
 a calculation of the lease’s present value that favored Cape
 Moraine; awarded the contract to Cape Moraine even
 though Cape Moraine did not own or control the property
 at the time of its proposal; failed to timely and adequately
 debrief VAS; and used misleading and unclear acquisition
 terminology. J.A. 10564–73. The OIG explained that,
 “[t]aken together, these deficiencies compromised the in-
 tegrity of the lease procurement” and that GSA “should de-
 termine whether the lease award should be reevaluated.”
 J.A. 10564.
     The following month, in April 2020, VAS received a
 copy of the OIG report. VAS then asked GSA whether it
 intended to take any corrective action based on the report.
 By September 2020, VAS had allegedly learned that GSA
 did not intend to take any corrective action and that Cape
 Moraine had not yet begun construction or build out work.
      On October 19, 2020, VAS filed a complaint in the U.S.
 Court of Federal Claims challenging GSA’s award to Cape
 Moraine based on the infirmities outlined in the OIG re-
 port. J.A. 24. Indeed, according to VAS, the OIG report
 was the “real animating factor” for filing the complaint.
 Oral Arg. at 10:51–11:01. In its complaint, VAS requested
 relief in the forms of a declaration that the contract award
 was void, an injunction of performance under the contract,
 and an injunction directing the government to award the
 contract to VAS or, in the alternative, cancel and reissue
 solicitation. See J.A. 49. Shortly thereafter, VAS moved
 for judgment on the administrative record. In response,
 the government and Cape Moraine cross-moved for judg-
 ment on the administrative record and moved to dismiss
 for lack of standing. See J.A. 166–334.
     On April 29, 2021, the Court of Federal Claims granted
 the motions to dismiss for lack of standing and denied the
 parties’ cross-motions for judgment on the administrative
Case: 21-1962      Document: 75    Page: 7    Filed: 02/18/2022




 VAS REALTY, LLC   v. US                                    7



 record as moot. VAS Realty, LLC v. United States, No.
 20-1417C, 2021 WL 1853382, at *1 (Fed. Cl. Apr. 29, 2021).
 The court reasoned that VAS lacked standing because it
 was ineligible for the award of the ICE lease. Id. at *7. The
 court explained that “the maximum rentable square foot-
 age specified in the RLP constitutes a material term of a
 leasehold procurement, because maximum rentable square
 footage is essential to determining the price of the lease
 and addresses the quantity of space that the government is
 procuring.” Id. (citation omitted). And because VAS pro-
 posed a square footage greater than the specified maxi-
 mum, VAS’s proposal did not comply with a material term,
 rendering VAS ineligible for the award. Id. at *8. For that
 reason, VAS did not have a “direct economic interest” in the
 outcome of the procurement and thus lacked standing. Id.
      The court rejected VAS’s arguments that it had stand-
 ing. Specifically, it was not persuaded by the fact that GSA
 had found VAS’s proposal technically acceptable. The
 court explained that GSA’s determination, by itself, did not
 answer the question of whether VAS had standing. Id. The
 court also rejected VAS’s argument that it had standing on
 the ground that the RLP itself contained procedures for de-
 viating from the RLP’s stated requirements. The court rea-
 soned that “these provisions do not require that GSA accept
 such deviations,” and no evidence established that GSA
 had accepted VAS’s deviation or that VAS complied with
 the RLP’s procedures for deviating. Id. Lastly, the court
 rejected VAS’s argument that GSA’s contracting officer di-
 rected VAS to include the excess square footage in its pro-
 posal. Id. at *9. The court reiterated that this alleged
 “suggestion” by the contracting officer did not absolve VAS
 of its responsibility to comply with the RLP’s procedures
 for deviating from the RLP’s stated requirements. Id.
    VAS appealed. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(3).
Case: 21-1962    Document: 75       Page: 8   Filed: 02/18/2022




 8                                       VAS REALTY, LLC   v. US



                    STANDARD OF REVIEW
     “Whether a party has standing to sue is a question of
 law that we review de novo.” Labatt Food Serv., Inc. v.
 United States, 577 F.3d 1375, 1379 (Fed. Cir. 2009). “The
 underlying question of prejudice requires the trial court to
 engage in a factual analysis, which we review for clear er-
 ror.” Id.
                        DISCUSSION
     VAS argues that the Court of Federal Claims erred by
 overlooking binding precedent that establishes VAS’s
 standing to file a bid protest. Appellant’s Br. 23–27. In
 particular, according to VAS, two of this court’s decisions—
 Impresa Construzioni Geom. Domenico Garufi v. United
 States, 238 F.3d 1324 (Fed. Cir. 2001), and Tinton Falls
 Lodging Realty, LLC v. United States, 800 F.3d 1353 (Fed.
 Cir. 2015)—hold that a bid protester has standing when,
 assuming its protest is successful, it would have an oppor-
 tunity to participate in a new procurement. Id. VAS also
 contends that the Court of Federal Claims erred by failing
 to consider Cape Moraine’s own ineligibility for the award
 and the resulting need for GSA to rebid the contract. Id. at
 20–23. We agree.
     In Garufi, we explained that
     [i]n this case, as the government has conceded at
     oral argument, if appellant’s bid protest were al-
     lowed because of an arbitrary and capricious re-
     sponsibility determination by the contracting
     officer, the government would be obligated to rebid
     the contract, and appellant could compete for the
     contract once again. Under these circumstances,
     the appellant has a “substantial chance” of receiv-
     ing the award and an economic interest and has
     standing to challenge the award.
 238 F.3d at 1334 (citation omitted).
Case: 21-1962      Document: 75     Page: 9    Filed: 02/18/2022




 VAS REALTY, LLC   v. US                                      9



     Similarly, in Tinton Falls, we explained that the bid
 protester, Tinton Falls, had standing even though it was
 not clear “whether Tinton Falls could compete for this hy-
 pothetical reopened bid” because it was not a small busi-
 ness concern as required by the solicitation. 800 F.3d at
 1359. Nevertheless, the parties “appear[ed] to agree that
 [the government] would be obligated to evaluate whether it
 could still solicit the contract as a small business set-aside,
 or whether it would need to reopen the bidding process on
 an unrestricted basis.” Id. (emphasis added). We ex-
 plained, “[A]lthough there is much speculation as to
 whether [the government] would rebid the solicitation on
 an unrestricted basis—thus allowing Tinton Falls to com-
 pete for the contract—none of the parties disputes the
 Claims Court’s finding that this is at least a realistic pos-
 sibility.” Id. at 1359–60. This “realistic possibility” of re-
 bidding the competition on an unrestricted basis thus
 formed the basis for Tinton Falls’ qualification as an inter-
 ested party under 28 U.S.C. § 1491(b)(1) for standing pur-
 poses.
     We conclude that VAS meets the interested party
 standard set forth in Garufi and Tinton Falls. “In deciding
 a motion to dismiss, a court is required to accept as true all
 factual allegations pleaded.” Frankel v. United States,
 842 F.3d 1246, 1249 (Fed. Cir. 2016) (citing Ashcroft v. Iq-
 bal, 556 U.S. 662, 678 (2009)). VAS alleged in its complaint
 that GSA’s award of the contract was unlawful for reasons
 identified in the OIG’s report. See J.A. 40–44. For exam-
 ple, VAS alleged that GSA violated the RLP and federal
 regulations including 48 C.F.R. § 552.270-1 by accepting
 Cape Moraine’s proposal a month after GSA’s deadline for
 revised proposals and long after the deadline for initial pro-
 posals. J.A. 40–41. VAS also alleged that Cape Moraine’s
 proposal violated the RLP’s requirement to demonstrate
 that the offered property’s owner authorized Cape Moraine
 to submit the bid. J.A. 43–44. Neither Cape Moraine nor
 the government disputes these violations of federal
Case: 21-1962     Document: 75    Page: 10    Filed: 02/18/2022




 10                                      VAS REALTY, LLC   v. US



 regulation and the RLP. Nor do the parties dispute that, if
 VAS were to succeed on these challenges, then VAS would
 remain the sole bidder for lease. And to the extent VAS’s
 proposal is not technically acceptable, the government
 would then have to rebid the lease and thus afford VAS an-
 other opportunity to bid. Nothing prevented VAS from sub-
 mitting a qualifying bid in response to the new solicitation
 that excluded the additional square footage. Under these
 circumstances, VAS has a substantial chance of winning
 the lease for purposes of standing. See Garufi, 238 F.3d at
 1334; Tinton Falls, 800 F.3d at 1359.
                        CONCLUSION
     We hold that the Court of Federal Claims erred in dis-
 missing the case for lack of standing on the ground that
 VAS failed to show it has a substantial chance of winning
 the award. If VAS’s protest proves successful, then, to the
 extent VAS’s own proposal was not technically acceptable,
 GSA would be resigned to rebidding the lease and thus
 providing VAS a new opportunity to bid. Under Garufi and
 Tinton Falls, VAS satisfies the substantial chance require-
 ment. We have considered the parties’ remaining argu-
 ments and find them unpersuasive. 3 We therefore reverse
 the Court of Federal Claims’ decision dismissing the case
 and remand for further proceedings.
                REVERSED AND REMANDED



      3  The government argues for affirmance on an alter-
 native ground that injunctive relief is not available because
 of laches—“VAS waited for two years to file its protest com-
 plaint.” Appellee’s Br. 24. But at oral argument, the gov-
 ernment conceded that it had failed to show prejudice from
 the delay. See Oral Arg. at 24:35–24:57. The defense of
 laches requires a showing of prejudice, see Costello v.
 United States, 365 U.S. 265, 282 (1961), and therefore the
 laches defense is not available.
Case: 21-1962      Document: 75   Page: 11   Filed: 02/18/2022




 VAS REALTY, LLC   v. US                                 11



                            COSTS
 No costs.